ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-233, concluding that MICHAEL C. KAZER *300of JERSEY CITY, who was admitted to the bar of this State in 1976, should be reprimanded for violating RPC 1.8(e)(improperly providing financial assistance to a client in connection with pending or contemplated litigation), and good cause appearing;
It is ORDERED that MICHAEL C. KAZER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.